217 Kan. 277 (1975)
538 P.2d 1407
CAROLEE LEEK, Plaintiff,
v.
FRANKLIN RIDDLE THEIS, Defendant, STATE OF KANSAS, ex rel., CURT T. SCHNEIDER, Attorney General, Defendant-Intervenor.
No. 47,885
Supreme Court of Kansas.
Opinion filed June 3, 1975.
Charles N. Henson, of Eidson, Lewis, Porter & Haynes, of Topeka, argued the cause, and was on the brief for the plaintiff.
Edward G. Collister, Jr., of Collister & Kampschroeder, of Lawrence, argued the cause, and was on the brief for the defendant.
John R. Martin, assistant attorney general, argued the cause, and Curt T. Schneider, attorney general, was with him on the brief for the defendant-intervenor.
Robert A. Coldsnow, of Topeka, was on the brief amici curiae, for Kansas Senate, Kansas House of Representatives and Kansas Legislative Coordinating Council.
F.G. Manzanares, of Topeka, was on the brief amicus curiae, for Arthur R. Diaz.
Jim J. Marquez and Robert A. Olsen, were on the brief amicus curiae, for Office of the Governor.
The opinion of the court was delivered by
SCHROEDER, J.:
This is an original action in quo warranto to test the constitutional validity of K.S.A. 22-3707 which provides in part that members of the Kansas adult authority "be appointed by the governor with the advice and consent of the senate."
In this contest between rival claimants for a position of membership on the Kansas adult authority, the defendant has challenged the act on several constitutional grounds. Hearing has been expedited by a preferential setting of the case for argument upon joinder of the issues and stipulation of the facts. The case has been briefed and was orally argued by the parties on June 2, 1975.
Upon due consideration by a unanimous court, we conclude the challenged act is not constitutionally infirm. Pursuant to K.S.A. 60-1204, judgment is rendered in favor of plaintiff ousting the defendant from membership on the Kansas adult authority, and the defendant is ordered to deliver to the plaintiff all the books and papers in his custody or within his power belonging to the Kansas adult authority. This brief opinion announcing our decision will be implemented by a formal opinion to be filed when it is prepared.
*278 FROMME, J., not participating.
Pursuant to Article 3, section 6 (f) of the Constitution of the State of Kansas, the Honorable Frank R. Gray, judge of the district court of the 7th Judicial District was assigned by the Chief Justice to participate in this court's decision in the foregoing case, vice Fromme, J.